Exhibit 10.2

 

THIS DOCUMENT PREPARED BY:

           

Original Mortgage Reference:

A. Michelle Willis, Esq.

    

Mortgage, Assignment of Leases

Troutman Sanders LLP

    

and Rents, Security Agreement and

600 Peachtree Street, NE

    

Fixture Filing recorded 9/27/2006

Atlanta, Georgia 30308

    

as Document Number 4310329,

    

Hennepin County, Minnesota

FOURTH AMENDMENT TO MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS IS A MORTGAGE AMENDMENT, AS DEFINED IN MINNESOTA STATUTES SECTION 287.01,
SUBDIVISION 2, AND AS SUCH IT DOES NOT SECURE A NEW OR INCREASED AMOUNT OF DEBT.

This Fourth Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (“Amendment”) is made and entered into as of
May 24, 2010, by and between WELLS VAF – 6000 NATHAN LANE, LLC, a Delaware
limited liability company, whose address is 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092 (“Mortgagor”), and BANK OF AMERICA, N.A., a national
banking association (as successor by merger to LaSalle Bank National
Association), whose place of business is Bank of America Plaza, Suite 600, 600
Peachtree Street, N.E., Atlanta, Georgia 30308, Attn: Commercial Real Estate
Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Wells Mid Horizon Value Added Fund I, LLC, a
Georgia limited liability company (“Borrower”), have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009 by and between
Administrative Agent and Borrower, as further amended by that certain Fourth
Consolidated

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 1



--------------------------------------------------------------------------------

Amendatory Agreement dated as of December 4, 2009, by and between Administrative
Agent and Borrower, as further amended by that certain Fifth Consolidated
Amendatory Agreement dated February 24, 2010, by and between Administrative
Agent and Borrower and as is being amended contemporaneously herewith by the
Sixth Consolidated Amendatory Agreement, as hereinafter defined (as amended and
as it may hereafter be further amended, modified, supplemented, restated,
extended, or renewed and in effect from time to time, the “Credit Agreement”),
which Credit Agreement sets forth the terms and conditions of a loan from
Administrative Agent and Lenders to Borrower in an original principal amount up
to Twenty-Five Million and No/100 Dollars ($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure the Loan, inter alia, Mortgagor made, executed, and delivered
to Administrative Agent for the benefit of Lenders that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of September 20, 2006, and recorded September 27, 2006, as Document Number
4310329, Hennepin County, Minnesota records, as amended by that certain First
Amendment to Mortgage Assignment of Leases and Rents Security Agreement and
Fixture Filing dated as of June 30, 2009, and recorded July 28, 2009, as
Documents Number T4667329, aforesaid records, as further amended by that certain
Second Amendment to Mortgage Assignment of Leases and Rents Security Agreement
and Fixture Filing dated as of September 30, 2009, and recorded October 7, 2009,
as Documents Number T4693491, aforesaid records, and as further amended by that
certain Third Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of December 4, 2009, effective as of
November 30, 2009, and recorded December 9, 2009, as Documents Number T4710655,
aforesaid records (as so amended, and as it may hereafter be renewed, extended,
supplemented, increased or modified and in effect from time to time, and all
other security instruments given in substitution therefor, or in modification,
renewal or extension thereof, in whole or in part, is herein called the
“Mortgage”; the Credit Agreement, the Note, the Mortgage and all other documents
executed in connection with the Loan collectively the “Loan Documents”),
granting Administrative Agent a lien on certain real property owned by Mortgagor
as described therein (the “Property”);

WHEREAS, the Loan will mature on May 30, 2010, and Borrower has requested that
Administrative Agent and Lenders extend the maturity date and make certain other
amendments to the Loan Documents, and Administrative Agent, Lenders and Borrower
are contemporaneously herewith entering into that certain Sixth Consolidated
Amendatory Agreement dated on or about the date hereof to effect said extension
and other modifications (the “Sixth Amendment”); and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Mortgage as
hereinafter provided.

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

1.      Amendment of Mortgage.  Section 39(e) of the Mortgage is hereby amended
by deleting the phrase “April 30, 2010, unless extended to November 30, 2010 in
accordance with the terms of Section 2.6 of the Credit Agreement or” and
inserting the date “November 30, 2010” in place and in stead thereof.

2.      Amendment of Loan Documents.  The Mortgage is further amended hereby
such that all references therein to the “Mortgage” shall be deemed to include
all amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Mortgagor and
Administrative Agent.

3.      Relationship of Mortgagor and Borrower.  Mortgagor acknowledges that it
is a wholly owned subsidiary of Borrower. Mortgagor further acknowledges that it
received a material and substantial benefit by entering into the Mortgage, and
is receiving a material and substantial benefit from the extension of the
maturity of the Credit Agreement, because Borrower made funds available to
Mortgagor for the purchase of the Property and without the granting of the
Mortgage to Administrative Agent said funds would not have been available to
Borrower, and accordingly, Mortgagor acknowledges and agrees that the Mortgage
was at the time made supported by reasonable and adequate consideration.
Further, Mortgagor did not intend to defraud any of its creditors by execution
and delivery of the Mortgage. Mortgagor was not insolvent, and Mortgagor was not
rendered insolvent by virtue of such Mortgage. Mortgagor entered into the
Mortgage, and is consenting hereby to the Sixth Amendment, after a determination
by Mortgagor that, in its opinion, the fair market value of the benefits to be
derived by it from such execution of the Mortgage and the extension of maturity
effected by the Sixth Amendment equaled or exceeded the cost and expense
incurred by Mortgagor under or in connection with the Mortgage.

4.      Consent to Sixth Amendment and Waivers.    Mortgagor consents to each
and every term of the Sixth Amendment and acknowledges that the term of the
Credit Agreement is extended thereby.

5.      Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

7.      Governing Law.    This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 3



--------------------------------------------------------------------------------

8.      Binding;    Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

9.      Ratification.    The Loan Documents, as amended herein and by the Sixth
Amendment, remain in full force and effect in accordance with their respective
terms, and Mortgagor and Administrative Agent hereby ratify and affirm the same.
Mortgagor acknowledges that it is fully obligated under the terms of the
Mortgage, that it has no offsets or defenses with respect to its obligations
thereunder, and that it has no claims or counterclaims against Administrative
Agent or any of the Lenders, whether related to the Loan or otherwise.

10.      No Novation.    Borrower, Administrative Agent, and Lenders hereby
agree that nothing herein or in the other Loan Documents, as modified hereby,
shall in any way waive Administrative Agent’s or Lenders’ rights, powers or
remedies under the Loan Documents; (ii) shall in any way limit, impair or
prejudice Administrative Agent or Lenders from exercising any past, present or
future right, power or remedy from and after the date hereof under the Loan
Documents; and (iii) shall not constitute or be deemed to be a novation of the
indebtedness evidenced and secured by the Loan Documents.

11.      Incorporation of Recitals.    The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

[Remainder of page intentionally left blank]

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

MORTGAGOR:

WELLS VAF – 6000 NATHAN LANE, LLC, a

Delaware limited liability company

By:

  Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability
company, its Sole Member  

By:

 

    Wells Investment Management Company,

    LLC, its Manager

 

By:

 

/s/ Kevin A. Hoover                 (Seal)

   

        Kevin A. Hoover

   

        President

STATE OF Georgia                )

                                                  ) SS.

COUNTY OF Forsyth            )

    I, Tamiko Motley and for said County, in the State aforesaid, do hereby
certify that Kevin A. Hoover, the President of Wells Investment Management
Company, LLC, a Georgia limited liability company, the Manager of Wells
Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company, the
sole member of Wells VAF-6000 Nathan Lane, LLC, a Delaware limited liability
company, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such officer, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said officer, for the uses and purposes therein set forth.

    GIVEN under my hand and notarial seal, this 21 day of May, 2010.

 

/s/ Tamiko Motley

NOTARY PUBLIC

My Commission Expires:

April 1, 2014

[Signatures continued on following page]

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking
association (as successor by merger to LaSalle
Bank National Association), as Administrative
Agent

By:

 

/s/ Lissette Rivera-Pauley

 

Lissette Rivera-Pauley

 

Senior Vice President

 

[BANK SEAL]

STATE OF Georgia              )

                                                )  SS.

COUNTY OF Fulton            )

I, Robin Allen and for said County, in the State aforesaid, do hereby certify
that Lissette Rivera-Pauley, the Senior Vice President of Bank of America, N.A.,
a national banking association, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said officer, for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this 14th day of May, 2010.

 

/s/ Robin Allen

NOTARY PUBLIC

My Commission Expires:

July 13, 2012

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO MN MORTGAGE

PAGE 6